                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                                   ENTERED
                                                                                                                        04/16/2019
                                                                        §
    In re:                                                              §   Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        §   Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 §   (Jointly Administered)
                                                                        §
                                                                        §   Re: Docket No. __

           FOURTH ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), extending the periods during

which the Debtors have the exclusive right to file a chapter 11 plan and to solicit a plan filed during

the Exclusivity Periods, all as more fully set forth in the Motion; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and



1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



                                                              1
opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.         The Motion is granted as set forth in this Order.

       2.         The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

through and including May 31, 2019.

       3.         The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

Debtor is extended through and including July 30, 2019.

       4.         Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion, and the requirements of the Bankruptcy Local Rules for the Southern District of

Texas are satisfied by such notice.

       5.         The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

       6.         The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.         This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2019
 Signed: April
 Houston, Texas16, 2019                                 MARVIN ISGUR
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                          ____________________________________
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge
                                                    2
